Citation Nr: 1604876	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-18 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for pseudofolliculitis barbae, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral athlete's foot, and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In March 2014, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  The Veteran also testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  

In September 2014, the Board notified the Veteran that the accreditation of his attorney had been revoked.  The Veteran was notified of his right to representation and was afforded 30 days to appoint a new representative.  The Veteran was also informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he wished to represent himself.  As the Veteran did not respond, the Board will proceed accordingly.  See 38 C.F.R. §§ 14.631, 14.633 (2015).


FINDINGS OF FACT

1.  In an unappealed April 2009 rating decision, the RO denied service connection for pseudofolliculitis barbae and bilateral athlete's foot. 

2.  The evidence received since the April 2009 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for pseudofolliculitis barbae and bilateral athlete's foot.

3.  The Veteran's pseudofolliculitis barbae had its onset during active duty service. 

4.  The Veteran's bilateral athlete's foot had its onset during active duty service.

CONCLUSIONS OF LAW

1.  The April 2009 rating decision, which denied service connection for pseudofolliculitis barbae and bilateral athlete's foot, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claims for service connection for pseudofolliculitis barbae and bilateral athlete's foot have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The currently diagnosed pseudofolliculitis barbae was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The currently diagnosed bilateral athlete's foot was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

The Veteran seeks service connection for bilateral athlete's foot and pseudofolliculitis barbae.  Notably, however, he filed a prior claim for these disabilities which was denied by the RO in an April 2009 rating decision.  The Veteran was notified of this decision and his appellate rights in a letter dated April 15, 2009.  He did not appeal this decision and no new evidence was received within one year of the RO's decision.  Accordingly, this decision is final and the issues may be reopened only if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1103.

The April 2009 rating decision denied the issue of entitlement to service connection for pseudofolliculitis barbae because there was no evidence of a current disability.  The issue of entitlement to service connection for bilateral athlete's foot was denied based on the lack of a nexus between the Veteran's in-service diagnosis and his current disability.  Evidence associated with the claims file since April 2009 includes, in part, the Veteran's hearing testimony as well as statements from the Veteran's mother, sister, daughter, son, and M.J.  These statements indicate that the Veteran has continued to experience athlete's foot and pseudofolliculitis barbae since his separation from service.  Accordingly, the Board finds that this evidence is new and material evidence pursuant to 38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010).

II.  Service Connection

The Veteran contends that he developed bilateral athlete's foot and pseudofolliculitis barbae while on active duty and that he has continued to experience these disabilities since his separation.  Upon review, the record clearly indicates that the Veteran has experienced these disabilities during the appeal period.  Specifically, the Veteran was diagnosed with tinea pedis in a May 22, 2013 VA treatment record and pseudofolliculitis barbae in a July 22, 2015 VA treatment record.  The record also indicates that the Veteran experienced the claimed disabilities while on active duty.  For example, a July 20, 1977 service treatment record noted that the Veteran was experiencing "continued problems with pseudofolliculitis barbae."  A service treatment record from September 19, 1977 diagnosed the Veteran with tinea pedis.  

What remains to be established is whether there is a nexus between the diagnosed disabilities and his in-service injury or disease.  The Veteran has not been afforded a VA examination to determine the etiology of his pseudofolliculitis barbae.  However, during the March 2014 and May 2014 hearings, the Veteran testified that he has continued to experience pseudofolliculitis barbae following his separation from service and grew a beard in order to alleviate his symptoms.  See March 2014 Hearing Tr. at 4; May 2014 Hearing Tr. at 8.  The testimony of the Veteran was very detailed and established the history of his symptoms since service.  In addition, the record also contains lay statements from the Veteran's son and M.J. which indicate that he has been unable to shave because of his disability.  See April 2014 statements.  This evidence of continuity of symptomatology tends to establish that the Veteran's current condition is the same condition that was first observed in service.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Significantly, the record does not contain any evidence indicating that the Veteran's pseudofolliculitis barbae is not related to his active duty service.  

With respect to the claim for service connection for bilateral athlete's foot, the Veteran was afforded a VA foot examination in March 2009.  In an April 2009 addendum, a separate VA examiner stated that there was "no evidence of the claimed athlete's foot infection" and that the Veteran stated that the "infection had resolved."  The examiner concluded that there should be "no service connection of [the] claimed athlete's foot infection."  However, the examiner did not comment on the results of a March 2009 VA skin diseases examination which noted that the Veteran uses "ointment every single day" and has "mild tinea pedis involving both lower extremities."  Accordingly, the Board finds that the April 2009 addendum opinion is entitled to low probative value because it does not address the etiology of the athlete's foot that was diagnosed one month earlier.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation will be a fully informed one.'") (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).

As a layperson, the Veteran is competent to testify that he has been experiencing an ongoing skin disability.  His testimony has been very detailed and established the history of his symptoms since service.  The record contains lay statements from the Veteran's daughter and M.J. who describe his ongoing problems with athlete's foot.  See April 2014 lay statements.  The Veteran has also submitted a list of the different types of foot creams and powders that he used during service and until he began receiving treatment from VA.  See a May 2014 statement.  This evidence of continuity of symptomatology tends to establish that the Veteran's current condition is the same condition that was first observed in service.  

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's pseudofolliculitis barbae and bilateral athlete's foot are related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim for service connection for pseudofolliculitis barbae is granted.

Service connection for pseudofolliculitis barbae is granted. 

The application to reopen a claim of service connection for bilateral athlete's foot is granted.

Service connection for bilateral athlete's foot is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


